Campbell J.:
This case depends entirely upon the power of a Circuit Court to allow an appeal from a justice after a transcript of the justice’s judgment has been legally filed in the Circuit Court. The statute must be taken together, and construed so as to harmonize its various provisions. In the section allowing the court, upon proper cause, to permit an appeal to be made, there is no limitation of time. But a transcript which can not be filed until a justice’s execution has been returned unsatisfied, becomes when filed of the same force as a judgment of the Circuit Court, *253and the justice has no further control over the proceedings: — 2 C. L. §§ 3832, 3786-7-8. We think this puts an end to the authority of the Circuit Court to grant an appeal. The order of the Circuit Court must be quashed for want of jurisdiction in the premises.
The other Justices concurred.